Order filed June 29, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-21-00300-CV
                                  ____________

     KUDELA & WEINHEIMER, L.P.; SMALLWOOD, REYNOLDS,
      STEWART, STEWART & ASSOCIATES, INC.; AND ROBINSON &
        COMPANY LANDSCAPE ARCHITECTURE, INC., Appellants

                                       V.

   JUAN DE DIOS ARRIAGA, SUNI ARRIAGA, JUAN ARRIAGA, AND
                    HERICK ARRIAGA, Appellees


                   On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2021-05887

                                    ORDER

      This is an accelerated interlocutory appeal from the trial court’s order
denying appellants’ motions to dismiss for failure to file a proper certificate of
merit pursuant to Chapter 150 of the Civil Practice and Remedies Code. See Tex.
Civ. Prac. & Rem. Code Ann. § 150.002 (f). On June 15, 2021, the clerk’s record
was filed containing the documents related to the appeals of appellants Kudela &
Weinheimer, L.P. and Smallwood, Reynolds, Steward & Associates, Inc.

      On June 21, 2021, appellant Robinson Company Landscape Architecture,
Inc. filed a notice of appeal from the same trial court cause number regarding the
trial court’s denial of its motion to dismiss for failure to file a proper certificate of
merit. Accordingly, this court directs Robinson Company Landscape Architecture,
Inc. to have a supplemental clerk’s record filed in this appellate cause, on or before
July 1, 2021, containing any filings in the trial court necessary to appellant’s
appeal that do not appear in the clerk’s record filed on June 15, 2021.

      All appellants’ briefs in this matter are due 20 days after Robinson Company
Landscape Architecture, Inc.’s supplemental clerk’s record is filed.

                                    PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.